                 Case 20-22497-EPK        Doc 47    Filed 01/19/21    Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
                                  www.flsb.uscourts.gov

 In re:                                            Case No.: 20-22497-EPK

 STUART ROY MILLER,                                Chapter 7

           Debtor.
                                               /

               AGREED EX PARTE MOTION FOR EXTENSION
        OF TIME TO FILE ADVERSARY COMPLAINT AGAINST DEBTOR
     TO DETERMINE DEBT NON-DISCHARGEABLE UNDER 11 U.S.C. § 523(a)

          Chad S. Paiva (the “Trustee”), as Trustee in Bankruptcy for Denials Recovery Group, Inc.

(“Denials Recovery”), through undersigned counsel, files pursuant to F.R.B.P 4004 and 4007, and

Local Rule 9013-1(C)(1) and (6), this Agreed Ex-Parte Motion for Extension of Time to File

Adversary Complaint Against Debtor Stuart Roy Miler (the “Debtor”) to Determine Debt Non-

Dischargeable under 11 U.S.C. § 523(a), and states:

          1.     This bankruptcy case was commenced by the Debtor’s filing of a voluntary chapter

7 petition on November 13, 2020. The Debtor is the principal of Denials Recovery. The Trustee

may have claims against the Debtor on behalf of Denials Recovery.

          2.     The current deadline for the Trustee to file an adversary complaint against the

Debtor to determine debt non-dischargeable is February 6, 2021.

          3.     The Trustee has scheduled a Rule 2004 Examination of the Debtor for January 29,

2021, and documents have been requested from the Debtor as well. The Trustee must review the

documents, take the Rule 2004 Examination, and may need to investigate additional matters after

this investigation in order to determine if an objection to the dischargeability of the debt is

necessary. The Trustee requests an extension through March 2, 2021 to file any § 523(a) action.
                 Case 20-22497-EPK         Doc 47     Filed 01/19/21    Page 2 of 3




          3.     On January 12, 2021, the Debtor’s counsel agreed to an extension of these deadlines

through and including March 2, 2021 for the Trustee.

          WHEREFORE Chad S. Paiva, as Trustee in Bankruptcy for Denials Recovery Group, Inc.,

respectfully requests that this Court enter an Order extending the deadline for him to file an

adversary complaint against the Debtor to determine debt non-dischargeable under 11 U.S.C. §

523(a) through and including March 2, 2021, and for such other relief as the Court deems just and

proper.

          I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for

the Southern District of Florida and I am in compliance with the additional qualifications to

practice before this Court set forth in Local Rule 2090-1(A).

          I HEREBY certify that a copy of the foregoing has been furnished this 19th day of January,

2021 to all the parties in interest via CMECF Notice, or via U.S. regular mail as indicated below.

                                               FENDER, BOLLING, & PAIVA, P.A.

                                               /s/ G. Steven Fender
                                               G. STEVEN FENDER, ESQ.
                                               Florida Bar No. 060992
                                               MICHAEL H. BOLLING, ESQ.
                                               Florida Bar No. 117626
                                               Attorneys for Chad S. Paiva
                                               P.O. Box 1545
                                               Ft. Lauderdale, FL 33302
                                               Telephone: (407) 810-2458
                                               Email: steven.fender@fender-law.com




                                                  2
              Case 20-22497-EPK        Doc 47     Filed 01/19/21     Page 3 of 3




                                      SERVICE LIST


Electronic Mail Notice List

Alexandra D Blye on behalf of Creditor APPLIED REVENUE ANALYTICS, LLC
ablye@carltonfields.com, kdemar@carltonfields.com;wpbecf@cfdom.net

Heidi A Feinman on behalf of U.S. Trustee Office of the US Trustee
Heidi.A.Feinman@usdoj.gov

Robert C Furr, Esq on behalf of Debtor Stuart Roy Miller
ltitus@furrcohen.com,
atty_furrcohen@bluestylus.com;cworkinger@furrcohen.com;staff1@furrcohen.com

Tarek Kirk Kiem
trustee@kiemlaw.com, tarek.kiem@gmail.com,ctk11@trustesolutions.net

Corali Lopez-Castro, Esq
clc@kttlaw.com, rcp@kttlaw.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Chad S. Paiva
trustee.paiva@gmail.com, sramirez.fbp@gmail.com;ecf.alert+Paiva@titlexi.com

Bradley S Shraiberg on behalf of Creditor Office Depot
bss@slp.law,
dwoodall@slp.law;dwoodall@ecf.courtdrive.com;dlocascio@slp.law;pmouton@slp.law



Via US Mail

BMW Bank of North America
c/o AIS Portfolio Services, LP
4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118

Walter V. Williams
Thomas Williams McConnell PLLC
114 W. 7th Street, Ste 1100
Austin, TX 78701




                                              3
